        Case 2:20-cv-01160-MV-CG Document 32 Filed 03/25/21 Page 1 of 2




                        IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


STAMPEDE MEAT, INC.,

       Plaintiff,

v.                                                   Case No. 2:20-cv-01160-MV-CG

MICHELLE LUJAN GRISHAM, in her official
capacity as GOVERNOR OF THE STATE OF
NEW MEXICO, HECTOR BALDERAS, in his
official capacity as the ATTORNEY GENERAL
FOR THE STATE OF NEW MEXICO, BILLY
J. JIMENEZ, in his official capacity as the
ACTING CABINET SECRETARY OF THE
NEW MEXICO DEPARTMENT OF HEALTH,
JAMES C. KENNEDY, in his official capacity as
the CABINET SECRETARY OF THE NEW
MEXICO ENVIRONMENT DEPARTMENT,
THE NEW MEXICO ENVIRONMENT
DEPARTMENT and THE NEW MEXICO
DEPARTMENT OF HEALTH,

       Defendants.


                                       NOTICE OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)A)(i), Plaintiff Stampede Meat, Inc.

(“Stampede”), by counsel, hereby files the foregoing notice of dismissal.

                                                     Respectfully submitted,

                                                     RAY | PEÑA | MCCHRISTIAN, P.C.

                                                      /s/ Moses B. Winston
                                                     Christopher J. Tebo
                                                     Moses B. Winston
                                                     6501 Americas Pkwy NE, Ste. 820
                                                     Albuquerque, NM 87110
                                                     (505) 855-6000
                                                     ctebo@raylaw.com
                                                     mwinston@raylaw.com
        Case 2:20-cv-01160-MV-CG Document 32 Filed 03/25/21 Page 2 of 2




                                                    /s/ Thomas G. Haskins, Jr.
                                                    Thomas G. Haskins, Jr. (pro hac vice)
                                                    BARNES & THORNBURG LLP
                                                    2121 North Pearl Street, Suite 700
                                                    Dallas, TX 75201-2469
                                                    Direct: (214) 258-4111
                                                    thaskins@btlaw.com

                                                    Michael P. Palmer (pro hac vice)
                                                    BARNES & THORNBURG LLP
                                                    201 S. Main St., Suite 400
                                                    South Bend, IN 46601
                                                    Direct: (574) 237-1135
                                                    michael.palmer@btlaw.com

                                                    Attorneys for Plaintiff Stampede Meat, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, I filed the foregoing through the New Mexico

Electronic Filing system, which caused all counsel of record to be served by electronic means.


                                            Respectfully submitted,

                                            /s/ Moses B. Winston
                                            Moses B. Winston




                                               2
